[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                     FOR THE ELEVENTH CIRCUIT  U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                  FEBRUARY 5, 2008
                            No. 06-15150          THOMAS K. KAHN
                                                       CLERK
                       ________________________

                    D. C. Docket No. 04-22093-CV-AJ

BRENDAN CASEY,

                                                  Plaintiff-Appellee,

                                  versus

CITY OF MIAMI BEACH,
a municipal corporation,

                                                   Defendant,

PATRICK QUINLAN,
ROBERT SILVAGNI,
SAMUEL GAM, Sgt.,

                                                  Defendants-Appellants.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (February 5, 2008)
Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Upon consideration of oral argument, the parties’ briefs, and the record, we

affirm for the reasons set forth in the district court’s well-reasoned opinion of

August 21, 2006.

AFFIRMED.




                                          2